395 U.S. 161 (1969)
THOMPSON
v.
TRAVELERS INSURANCE CO. ET AL.
No. 1230.
Supreme Court of United States.
Decided May 19, 1969.
APPEAL FROM THE SUPREME COURT OF MINNESOTA.
T. Eugene Thompson, appellant, pro se.
Oscar C. Adamson II and J. Neil Morton for appellees Travelers Insurance Co. et al.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.